DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant prior art has been cited on the record (including the concurrently mailed PTO-892). Of those references, the most applicable remain those cited in the most recent Final Rejection (04/25/2022). The Applicant’s arguments, in the interview of record as well as in the AFCP filing, are compelling regarding the prior rejection of claim 5, to Oyama (US 6,563,530 B1) in view of Takahira (US 7,525,201 B2), further in view of Larson (US 6,050,151). Based upon those arguments, it is now apparent that the protrusions of Larson are not positioned between two adjacent windows (as claimed), but are instead actually placed within the windows. Further, none of these references disclose that the claimed protrusions would be formed of resin, nor is there any reason to modify the clear glass substrates of the prior art to use resin for the protrusions thereupon. The newly cited art to Howell (US 5,237,622), Kanemaru (US 2009/0025961 A1) and Reusse (DE 4227667 A1) are all of particular relevance, and are cited as being demonstrative of the state of the art; however, the do not provide any contribution over the above cited references, nor do they cure those mentioned deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729